OPINION OF THE COURT
Per Curiam.
Final judgment, entered August 6, 2012, affirmed, with $25 costs.
The trial court’s fact-laden determination that tenants intentionally misrepresented their household income on annual Section 8 recertifications finds ample support in the record and, indeed, is not now challenged by tenant appellant on sufficiency or weight of the evidence grounds. Nor is the penalty of termination of the tenancy disproportionate to tenants’ misconduct, particularly in this case, where tenant appellant’s present argument that the misrepresentation was short-lived and the under-reporting of income de minimis, was not raised at trial and, in fact, was contrary to tenants’ (ultimately discredited) trial testimony that no violation occurred. Moreover, tenant-appellant’s current claim that the unlawful occupant vacated the premises in April 2011 is belied by the credited trial testimony of the Department of Housing and Urban Development inspector. “A vital public interest underlies the need to enforce income rules pertaining to public housing . . . The deterrent value of eviction ... is clearly significant and supports the purposes of the limited supply of publicly-supported housing” (see Matter of Perez v Rhea, 20 NY3d 399, 405 [2013]).
Tenant appellant’s remaining arguments are unpreserved for appellate review, and, in any event, are unavailing.